—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered April 22, 1997, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the fight most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Since identification was not an issue in this case, the defendant was not unduly prejudiced by a detective’s accidental testimony that another detective identified the defendant as the individual who accepted the package containing contraband (see, People v Williams, 148 AD2d 480).
The prosecutor’s summation remarks were a fair response to the defendant’s arguments (see, People v Galloway, 54 NY2d 396). Sullivan, J. P., Krausman, McGinity and H. Miller, JJ., concur.